          Case 8:15-cv-01806-PX Document 193 Filed 11/15/19 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  Southern Division

UNITED STATES OF AMERICA ex rel.          )
ELGASIM MOHAMED FADLALLA, et al.,         )
                                          )
                  Plaintiff-Relators,     )
      v.                                  )                 Case No. 8:15-cv-01806-PX
                                          )
DYNCORP INTERNATIONAL LLC, et al.,        )
                                          )
                  Defendants.             )
__________________________________________)

                           RELATORS’ REPLY TO DI’S
               RESPONSE IN OPPOSITION TO RELATORS’ MOTION
             TO STRIKE DI’S DEFENSES AND AFFIRMATIVE DEFENSES

       Rule 1 of the Federal Rules of Civil Procedure states that the Rules “should be construed,

administered, and employed by the court and the parties to secure the just, speedy, and inexpensive

determination of every action and proceeding.” All three imperatives are offended by DynCorp’s

empty Answer and vacuous affirmative defenses.

       In its opposition brief, DynCorp claims that it only had 51 days to respond to Relators’

complaint and then seeks shelter behind case law that expresses sympathy for the challenges faced

by defendants who have only 21 days to formulate a response to a complaint. This rhetorical

posture is disingenuous. It ignores the fact that DynCorp had since approximately December 5,

2016 – more than 1,070 days – since the FAC was revealed to it by DOJ to investigate and gather

facts. In fact, the time available for DynCorp to investigate possible affirmative defenses and to

plead them with the specificity of their actual knowledge began far earlier. DynCorp (and all the

defendants) have argued fervently that this case did not begin on June 19, 2015 (the filing of the

original complaint in this action). It has argued, in its attempt to invoke the “public disclosure

bar,” that this action is actually the same as the action that was filed on September 20, 2013,
          Case 8:15-cv-01806-PX Document 193 Filed 11/15/19 Page 2 of 5



Zinnekah v. Global Linguist Solutions, Case No. 1:13-CV-1185 in the United States District Court

for the Eastern District of Virginia.         See DEFENDANT DYNCORP INTERNATIONAL LLC’S

MEMORANDUM       OF   LAW   IN   SUPPORT   OF ITS   MOTION   TO   DISMISS RELATORS’ FIRST AMENDED

COMPLAINT, Doc. 83-1, pages 15-17 of 39. Thus, by DynCorp’s own representations, it has

actually had, not 21-days, not 51-days, not 1,073-days, but 2,221-days to investigate the facts that

would give rise to a plausible affirmative defense. Relators are entitled to more than a stone-

walling, boiler-plate Answer.

        Relators have not formally moved to strike DynCorp’s entire Answer; however, good cause

exists for the Court act on its own 1 to require that DynCorp roll up its sleeves and provide real

responses to Relators’ 111-page, 593-paragraphs of extremely detailed, date- and fact-specific

allegations concerning violations of two highly important statutory regimes in the U.S. Code: the

False Claims Act and the Trafficking Victims Protection Reauthorization Act. It should not go

unnoticed that DynCorp – the apparent architect of this fraudulent scam – replied that it lacked

“knowledge or information sufficient to form a belief” as to the truth of allegations 389 times in

its Answer. DynCorp’s shrugs its shoulders by claiming that no one has been harmed from its

dilatory Answer and hollow Affirmative Defenses. Not true. Four years have elapsed since the

filing of this action. The passage of time is prejudicial. One of the Relators, Dr. Ali Al-Taie, died

during this four year wait – died never having realizing justice realized in this case. With respect

to the truth-finding process, Plaintiffs-Relators have been precluded from conducting discovery

during this time. Yet, DynCorp has had access to critical information the entire time.



1
  See Fed. R. Civ. P. 12(f)(1); see also “This Court will not expend its own time in providing
defense counsel with a chapter and verse exposition of the more serious flaws in the present
responsive pleading . . . Instead it will be left to defense counsel to take a fresh look at the entirety
of the current Answer . . .” Brown v. Autovest LLC, 2016 U.S. Dist. LEXIS 197308, *1 (N.D. Ill.,
2012) (N.D. Ill., Nov. 16, 2016).
                                                     2
         Case 8:15-cv-01806-PX Document 193 Filed 11/15/19 Page 3 of 5



       For DynCorp to thumb its nose at Rule 1 of the Federal Rules of Civil Procedure – by

claiming that it is entitled to conceal its knowledge of facts behind uninformative pleadings,

elongate the truth-finding process, and externalize to Relators the cost of extracting from

Defendants their knowledge – is unconscionable and does damage to the judicial process. As then

Chief Justice Burger once noted in a 1970 address to the American Bar Association:

       A sense of confidence in the courts is essential to maintain the fabric of ordered
       liberty for a free people and three things could destroy that confidence and do
       incalculable damage to society: [1] that people come to believe that inefficiency
       and delay will drain even a just judgment of its value; [2] that people who have
       long been exploited in the smaller transactions of daily life come to believe that
       courts cannot vindicate their legal rights from fraud and over-reaching; [3] that
       people come to believe the law – in the larger sense – cannot fulfill its primary
       function to protect them and their families in their homes, at their work, and on the
       public streets. 2

       Similar reasons motivate the Courts that have applied Twombly and Iqbal standards to a

defendant’s answer:

       [T]he considerations of fairness, common sense and litigation efficiency underlying
       Twombly and Iqbal strongly suggest that the same heightened pleading standard
       should also apply to affirmative defenses. With complaints and with defenses, the
       purpose of pleading requirements is the same. It is to give fair notice to the opposing
       party that there is some plausible, factual basis for the assertion and not simply to
       suggest some possibility that it might apply to the case.
       …
       A requirement that an affirmative defense be pleaded in accordance with the
       Twombly-Iqbal standard simply means than that it be pleaded in a way that is
       intelligible, gives fair notice, and is plausibly suggested by the facts.
       …
       Moreover, by applying the Twombly-Iqbal heightened pleading standard to
       affirmative defenses, a plaintiff will not be left to the formal discovery process to
       find-out whether the defense exists and may, instead, use the discovery process for
       its intended purpose of ascertaining the additional facts which support a well-
       pleaded claim or defense.




2
 Burger, “What’s Wrong with the Courts: The Chief Justice Speaks Out”, U.S. NEWS & WORLD
REPORT (vol. 69, No. 8, Aug. 24, 1970) 68, 71 (address to ABA meeting, Aug. 10, 1970).
                                                 3
          Case 8:15-cv-01806-PX Document 193 Filed 11/15/19 Page 4 of 5



Palmer v. Oakland Farms, Inc., Civil Action No. 5:10cv00029, 2010 U.S. Dist. LEXIS 63265, at

*15-16 (W.D. Va. June 24, 2010). See also Topline Sols., Inc. v. Sandler Sys., Inc., Civil Action

No. ELH-09-3102, 2017 U.S. Dist. LEXIS 70384, at *102 (D. Md. May 8, 2017) (citing Palmer

and applying heightened pleading to affirmative defenses); Alston v. TransUnion, No. GJH-16-

491, 2017 U.S. Dist. LEXIS 17031, at *6-7 (D. Md. Feb. 1, 2017) (“This Court joins with the

majority of the judges in this district in holding that the heightened pleading standard of Iqbal and

Twombly applies to affirmative defenses,” and stating that defendants should “plead affirmative

defenses with facts within their knowledge at the time their answer is due, while allowing

leave to amend their answer, pursuant to Fed. R. Civ. Proc. 15, if new information is learned during

discovery”) (emphasis added).

       DynCorp argues that “Twombly and Iqbal were focused on preventing nuisance complaints

from getting to discovery, not nuisance defenses.” Br. at 9 (emphasis in original).            Thus,

according to DynCorp, nuisance defenses are perfectly fine. But plaintiffs should not be required

to conduct discovery into nuisance defenses any more than defendants should be required to

proceed to discovery to defend against nuisance claims. That is precisely the reason why the

majority of courts in this circuit have applied Twombly and Iqbal to defenses as well as complaints.

       Moreover, Plaintiffs-Relators are not seeking to preclude any defense by their Motion.

Rather, they ask the Court to strike the insufficient affirmative defenses and provide an opportunity

for Defendants to serve affirmative defenses that comply with the Rules and the Twombly and

Iqbal standards, particularly given the ample time that the defendants have had to investigate their

defenses in the context of this case.

       DynCorp’s Affirmative Defenses should be stricken. More, DynCorp should be required

to serve an amended Answer that complies with the Rules and includes factual averments with a



                                                 4
         Case 8:15-cv-01806-PX Document 193 Filed 11/15/19 Page 5 of 5



level of detail commensurate with the amount of time DynCorp has had to investigate its defenses.

Relators and the United States are entitled to meaningful responses to Relators’ complaint.

                                             Respectfully submitted,

                                             /s/ Joseph A. Hennessey________
                                             Joseph A. Hennessey, Esq.
                                             The Law Office of Joseph Hennessey, LLC
                                             2 Wisconsin Circle, Suite 700
                                             Chevy Chase, Maryland 20815
                                             Telephone: (301) 351-5614
                                             Email: jhennessey@jahlegal.com

                                             /s/ Charles S. Fax________
                                             Charles S. Fax
                                             Rifkin Weiner Livingston LLC
                                             7979 Old Georgetown Road, Suite 400
                                             Bethesda, Maryland 20814
                                             Telephone: (301) 951-0150
                                             Cell Phone: (410) 274-1453
                                             cfax@rwllaw.com

                                             Liesel J. Schopler
                                             Rifkin Weiner Livingston LLC
                                             225 Duke of Gloucester Street
                                             Annapolis, Maryland 21401
                                             Telephone: (410) 269-5066
                                             lschopler@rwlaw.com

                                             /s/ Timothy Matthews_________
                                             Timothy Mathews
                                             Chimicles Schwartz Kriner & Donaldson-Smith LLP
                                             361 West Lancaster Avenue
                                             Haverford, Pennsylvania 19041
                                             Telephone: (610) 642-8500
                                             TimothyMathews@chimicles.com
                                             Admitted Pro Hac Vice

                                             Steven A. Schwartz
                                             Chimicles Schwartz Kriner & Donaldson-Smith LLP
                                             361 West Lancaster Avenue
                                             Haverford, Pennsylvania 19041
                                             Telephone: (610) 645-4720
                                             steveschwartz@chimicles.com
                                             Admitted Pro Hac Vice

                                                5
